Mb. Chief Justice Hol-lebich delivered the opinion of the court: For more than a year prior to December 24, 1937, claimant was employed by respondent as a painter at the Illinois Eye and Ear Infirmary at Chicago. On the last mentioned date, while standing on a sink washing walls, claimant slipped and fell, and thereby sustained a fracture of the neck of the right femur. He was taken to the Illinois Research and Educational Hospital, an X-ray was taken, and the leg- placed in splints. He made a good recovery, sustained no specific loss, and no permanent disability, and returned to work on July 12th, 1938. He was paid his regular wages for the entire month of December, 1937. From the facts in the record we find as follows: 1. That on December 24th, 1937, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State. 2. That on said date claimant sustained an accidental injury which arose out of and in the course of his employment. 3. That notice of the accident was given to respondent, and claim for compensation on account thereof was made within the time required by the provisions of such Act. 4. That the annual earnings of the claimant during the year next proceeding the injury were $2,600.00, and his average weekly wage was $50.00. 5. That claimant at the time of the injury was a married man, and had no children under the age of sixteen years. 6. That all necessary first aid, medical, surgical and hospital services were provided by respondent, except as to $4.00 expended by claimant for X-rays taken on the day of the injury. 7. That as the result of the injuries so sustained, claimant was temporarily totally disabled from December 24, 1937 to July 12, 1938. 8. That under the provisions of Section 8, Paragraphs (a) and (b) of the Workmen’s Compensation Act, claimant is entitled to have and receive from the respondent, compensation for 28-3/7 weeks at Fifteen Dollars ($15.00) per week, to wit, Four Hundred Twenty-six Dollars and Forty-three Cents ($426.43), and in addition thereto is entitled to the sum of Four Dollars ($4.00) for money advanced by him for X-rays. 9. That all of such compensation has accrued at this time. 10. That the sum of Fifty Dollars ($50.00) has been paid to apply on such compensation. Award is therefore entered in favor of the claimant for the sum of Three Hundred Eighty Dollars and Forty-three Cents ($380.43). This award, being subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved July 3d, 1937 (Session Laws 1937, p. 83) and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Fund in the manner provided for in such Act.